PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/290,254
Filing Date: 11 Oct 2016
Appellant(s): K.L. HARRING TRANSPORTATION LLC



__________________
Thomas A. Mattioli (Reg. No. 56,773)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 27, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 17, 2020 from which the appeal is taken is being maintained by the examiner.

(2) Response to Argument
Appellant argues that the currently pending claims 1-4 fully meet the requirements of 35 USC 112(a). 
Claims 1 and 4 recite:
“removing the temporary web site from the web server a predetermined period of time after all of the plurality of shipments that comprise the cargo shipment are determined to be delivered and a user being outside of a time window after all of the plurality of shipments that comprise the cargo shipment are determined to be delivered.”
Appellant refers to paragraph 95 in the specification to support the recited limitation above. 
Paragraph 95:
“If the user is within the time window after delivery, the temporary login information is still valid. If the user is outside of the time window after delivery (step 908), then the temporary login information expires (step 910) and the method terminates (step 912).”
In response, paragraph 95 only states that the user’s temporary login information expires. Nothing in paragraph 95 mentions that the website is removed. In addition, the specification does not mention any removal of a website. Therefore, the specification lacks support for the claimed limitation “removing the temporary web site from the web server” and therefore, the rejection of claims 1-4 under 35USC 112(a) is proper.

Appellant argues that it is not obvious to combine Marimoto, Irwin, Grossman and Amling to teach the “removing the temporary web site from the web server a predetermined period of time after all of the plurality of shipments that comprise the cargo shipment are determined to be delivered and a user being outside of a time window after all of the plurality of shipments that comprise the cargo shipment are determined to be delivered” of claims 1 and 4.
In response, Marimoto was relied upon to teach removing a temporary password from the server after the shipment of goods has been delivered as in paragraphs 31-32.
Paragraph 31:
“For example, a retailer's website may be configured to periodically query the shipping company's website to determine if and when a particular customer has received the ordered item. In response to determining that an order has been received, the retailer website may deactivate any passwords that are issued to the customer for use in accessing the temporary goods.”
Paragraph 32:
“Once the user receives the ordered book, the delivery will be noted on the delivery company's server. The retail website may be configured to query the delivery company's website on a daily basis and thus determine that the ordered book has been received. In response thereto, the retail website may deactivate the customer's password, thereby preventing the customer from further access to the electronic chapters of the book stored on the temporary content server.”
According to the appellant’s arguments with respect to the 112 (a) rejection the recited limitation “removing the temporary website” is supported in the specification paragraph 95 to be an expiring log in information for a user. With respect to the specification Marimoto explicitly teaches the recited limitation above. 
Even assuming the limitation is not meant to recite a removal of log in information as stated in the specification, Examiner relied on Grossman to teach a removal of a website from a server after a predetermined period of time as stated in paragraph 27 below:
“The subject-descriptive data is preferably provided to the authorized entity through a receiving user client 32 from the profile distribution system 12 in the form of a link, such as a Uniform Resource Locator ("URL"), to a network location where the subject-descriptive data can be accessed, which network location is preferably hosted by the profile distribution system 12. For security, the link is configured to expire after a predetermined time period. Access by authorized entities to the subject-descriptive data at the particular network location is preferably logged by the system 12 to generate an access history log, and a history of the logs by the authorized entities are provided to the supervising user periodically or upon request.”
As explained above, Morimoto teaches that after a package is delivered to a user, access to the tracking website is removed by deactivating a user’s password to the website. Even though Morimoto teaches removing access to the website by deactivating the password of the user, Morimoto, however, does not explicitly teach that access to the tracking website is removed by removing the website/URL. However, in an analogous art, Grossman teaches deactivating access to a website after a predetermined period of time has passed wherein the deactivation is performed by removing the URL of the website, i.e. removing the website. Grossman also states in paragraph 27:
“the benefit of such expiring unique URL is the data is only accessible for a predetermined, preferably short, period of time, and after that time, which is preferably configurable by the supervising user, the URL no longer accesses the subject profile information. This allows the subject-descriptive data to be shared in case of emergency or other event but thereafter automatically re-locked to prevent access by anyone snooping through email, or even by the original recipient at a later time when access is no longer appropriate.”
Therefore, It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to modify Morimoto to deactivate access to the website by removing/deactivating the URL/website instead of deactivating a password to access the website as taught by Grossman since the deactivation/removal prevent access by anyone snooping through email, or even by the original recipient at a later time when access is no longer appropriate as explicitly taught by Grossman. Therefore, Morimoto, in view of Irwin further in view of Grossman teach the limitations of claims 1-4 as claimed.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ZEINA ELCHANTI/Examiner, Art Unit 3628                                                                                                                                                                                                        
Conferees:
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628                                                                                                                                                                                                        
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.